Gregory, C. J.
The errors assigned present no question. They are: 1. The verdict is not sustained by, but is con*517trary to, the evidence. 2. Charges Tos. 1, 2 and 3, given by the court, are not the law governing this claim or class of cases. 3. Charges Tos. 1, 2 and 3, refused by the court, are the law governing this class of cases. 4. The verdict is contrary to law. 5. The court erred in refusing to give charge To. 3, found on pages 32 and 33, as asked for by the appellant, which is the law under the evidence.
J. S. Reid, for appellant.
J. C. McIntosh, for appellee.
These may' all be good causes for a new trial in the court below, but they are not errors for which this court will reverse a cause without an assignment of error upon the overruling of a motion for a new trial. This has been so repeatedly ruled that a citation of authorities is deemed unnecessary.
The judgment is affirmed, with costs.